Title: John Quincy Adams to James Madison, 29 February 1828
From: Adams, John Quincy
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                     Washington
                                
                                29 February 1828.
                            
                        
                        The enclosed small packet, addressed to your lady, has just been received from Mr Hughes, our Chargé
                            d’Affaires to the Netherlands. To account for its present appearance, I have to remark that it was by Mr Hughes
                            transmitted to me open, with permission, of which I have availed myself to peruse its contents. To this indulgence of Mr
                            Hughes I am indebted not only for the knowledge of the interesting incident related by him, but for the opportunity which
                            it affords me of requesting you to make acceptable to Mrs. Madison, the assurance of my highest respect, as well as of
                            renewing to yourself that of my constant and grateful attachment—
                        
                            
                                
                            
                        
                    